Citation Nr: 0726543	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for loss of the sensation of smell.  

2.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for loss of the sensation of taste.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1954 to July 
1956.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for 
loss of the sensation of smell in an August 1992 rating 
decision that became final as the veteran did not appeal the 
decision.        

2.	The veteran filed a claim to reopen his service connection 
claim for loss of the sensation of smell.    

3.	The RO denied the veteran's claim to reopen his service 
connection claim for loss of the sensation of smell in a 
February 1994 rating decision that became final as the 
veteran did not appeal the decision.        

4.	The RO denied the veteran's service connection claim for 
loss of the sensation of taste in a February 1994 rating 
decision that became final as the veteran did not appeal the 
decision.        

5.	In October 2003, the veteran filed claims to reopen his 
service connection claims for loss of the sensations of smell 
and taste.  

6.	In the March 2004 rating decision currently on appeal, the 
RO denied the veteran's claims to reopen his service 
connection claims for loss of the sensations of smell and 
taste.    

7.	VA has not received new and material evidence to reopen 
the veteran's service connection claim for loss of the 
sensation of smell.    

8.	VA has not received new and material evidence to reopen 
the veteran's service connection claim for loss of the 
sensation of taste.    


CONCLUSIONS OF LAW

1.	An August 1992 RO rating decision that denied the 
veteran's service connection claim for loss of the sensation 
of smell is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

2.	A February 1994 RO rating decision that denied the 
veteran's claim to reopen his service connection claim for 
loss of the sensation of smell is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2006).   

3.	A February 1994 RO rating decision that denied the 
veteran's service connection claim for loss of the sensation 
of taste is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

4.	New and material evidence has not been received to reopen 
the veteran's claim of service connection for loss of the 
sensation of smell.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).     

5.	New and material evidence has not been received to reopen 
the veteran's claim of service connection for loss of the 
sensation of taste.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection 
claims for loss of the sensations of smell and taste.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in November 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the elements 
that comprised his claim to reopen and of the evidence needed 
to substantiate the claim.  See Kent v. Nicholson, 20 Vet. 
App 1 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  And in the November 2003 letter, VA provided 
notification to the veteran prior to the initial adjudication 
of his claims in March 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA has not provided the veteran with notice regarding 
disability evaluations, and regarding effective dates for the 
award of VA benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Nevertheless, the Board finds that any 
presumed prejudice incurred by the veteran is rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  As will be 
noted below, the veteran's claims will be denied.  So no 
evaluation or effective date will be assigned here.  As such, 
the veteran will not be negatively affected by the incomplete 
notice.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And the RO provided the veteran with a 
compensation examination for his claims even though it is the 
veteran's responsibility, in claims to reopen, to generate 
new and material evidence that would warrant a reopening of 
the claims.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen

Service medical records show that a non-combat concussive 
explosion during service caused the veteran an ear injury.  
Following discharge from service, VA service connected the 
veteran for an ear disorder effective July 1956.  In August 
2003, VA service connected the veteran for hearing loss 
effective November 2002.  

In the current claims on appeal, the veteran contends that 
the concussive explosion he experienced in service also 
caused him to lose his sensations of smell and taste.  These 
claims were originally denied by VA in rating decisions dated 
in August 1992 and November 1994.  The veteran appealed 
neither of these decisions.  Thus, both decisions became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.   

The veteran attempted to reopen his service connection claims 
in October 2003.  In the March 2004 rating decision on 
appeal, the RO once again denied these claims to service 
connection.  

Following a review of the record, the Board finds that VA has 
not received new and material evidence that would warrant a 
reopening of either service connection claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final February 1994 rating decision which 
denied the veteran's service connection claim for loss of the 
sensation of taste, and denied his claim to reopen his 
service connection claim for loss of the sensation of smell.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

To determine whether new and material evidence has been 
received, the Board must consider legal requirements 
regarding service connection.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2006).    

In deciding this matter, the Board must compare evidence of 
record at the time of the final February 1994 rating decision 
with the evidence obtained since then.  

	Prior to the February 1994 Final Rating Decision 	

The relevant evidence of record in February 1994 consisted of 
statements from the veteran, service medical records that are 
negative for smell or taste disorders, VA medical records 
evidencing ear-related disorders, a lay statement attesting 
to the veteran's hearing loss, and a July 1992 VA 
compensation examination report that noted a diagnosis of 
anosmia with unknown etiology.  In sum, the evidence in 
February 1994 demonstrated that the veteran lost his 
sensation of smell.  But none of this evidence indicated that 
the veteran had been diagnosed with a disorder involving 
taste, or that service either caused or aggravated problems 
related to smell and taste.  See 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309.  As such, the RO denied the veteran's claims.  
Again, that February 1994 decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Since the February 1994 Final Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
relevant evidence that has been added to the record since the 
final February 1994 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran, VA treatment records, 
an April 2004 private medical report that notes the veteran's 
history of loss of smell and taste, and diagnoses the veteran 
with anosmia (but does not link the veteran's service to this 
disorder), an August 2005 VA compensation examination report 
noting the veteran's anosmia and finding the disorder likely 
unrelated to service or to the veteran's service-connected 
ear disorder, August 2005 Magnetic Resonance Imaging that did 
not reveal any significant head injuries, and a September 
2005 letter from the veteran's private physician stating an 
impression of anosmia, etiology unknown.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the February 
1994 final rating decision.  But the Board finds that none of 
this new evidence is material.  None of the evidence relates 
to the central unestablished facts necessary to substantiate 
the veteran's service connection claims here - that the 
veteran incurred a chronic in-service taste or smell 
disorder, or that in-service disorders are medically related 
to current taste or smell disorders.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  See also 38 C.F.R. § 3.156(a), and Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  The record therefore 
continues to lack new and material evidence.  

Accordingly, the claims to reopen the service connection 
claims for loss of taste and smell sensations are denied.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's statements 
here.  While these statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	New and material evidence to reopen the veteran's service 
connection claim for loss of the sensation of smell has not 
been received, and the appeal as to this issue is denied..    

2.	New and material evidence to reopen the veteran's service 
connection claim for loss of the sensation of taste has not 
been received, and the appeal as to this issue is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


